Citation Nr: 0419866	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945, and died in May 1990.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in May 2000, at which time it 
was remanded for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify you if further action is required on your 
part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her claim, and what specific evidence, if any, 
she is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the RO sent the veteran a letter in 2003 that referred 
to the duty to assist, but this is not sufficient to comply 
with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




